Bellows, J.
Tbe question in tbis case is, simply, whether it is competent to show that tbe respondent, at tbe time *208of the sale, as charged in the indictment, was engaged íb the business of selling intoxicating liquors.
The evidence tended to prove a sale at the defendant’s public house, and by his servant; and whether the servant was then acting by his authority was a point in issue. That he was employed about this public house by the defendant, during the summer, and sold this liquor at the bar, would tend to show such authority. And we think it competent also to prove that the defendant was at that time engaged in such traffic; that he kept liquors for sale at his hotel. It stands indeed upon the same footing with proof that he kept a hotel, had a bar, and other conveniences for the keeping and sale of liquors, or that he actually kept liquors there. His statement that he had so sold, and should continue to do so, tended legally, with the other proofs, to establish the authority of the servant to make the sale in question. So it is held, in State v. Foster, 23 N. H. 348, that the authority may be inferred from the relative situation of the parties and the nature of the employment. See, also, State v. Marvin, 35 N. H. 22. The statement of the defendant, on the 2d of July, that he had sold and should continue to sell liquor, would, with the other circumstances, authorize the jury to find that when the sale in question was made, about the middle or last of June, of the same year, he was engaged in' such traffic.
On the whole we think the evidence was properly admitted, and there must be

Judgment on the verdict